Case 3:18-cv-02084-NJR Document 169 Filed 06/10/20 Page 1 of 2 Page ID #684


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STANLEY BOCLAIR,

                      Plaintiff,

 v.                                           Case No. 18-cv-2084-NJR

 JOHN R. BALDWIN, et al.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on Plaintiff Stanley Boclair’s motion to substitute

newly identified defendants (Doc. 156). Defendants have filed a response (Docs. 159, 160)

in opposition to that motion.

      Plaintiff seeks to substitute Ralph Burkybile for a John Doe Defendant. On March

26, 2019, the Court set forth a scheduling order for identifying John Does (Doc. 13).

Plaintiff was to provide identifying information to Defendants by April 24, 2019 and

substitute John Does by May 24, 2019 (Doc. 13, p. 3). On May 9, 2019, Plaintiff requested

to substitute identified individuals for the regional directors and transfer coordinator

(Docs. 25, 26). At that time, the Court terminated the John Doe defendant directors and

coordinators (Doc. 26). Plaintiff later requested additional time to identify any remaining

John Does who participated in his transfer (Doc. 35). The Court granted him an extension

until July 8, 2019 (Doc. 38) and directed Defendants to provide him with identifying

information by June 3, 2019 (Doc. 38). Defendants provided a response, noting that

Plaintiff never provided them with any information to help identify the John Does

                                       Page 1 of 2
Case 3:18-cv-02084-NJR Document 169 Filed 06/10/20 Page 2 of 2 Page ID #685


(Doc. 43). They noted that there were no region assistant deputy directors (Id.). Plaintiff

did not provide any more information, seek any information from Defendants or the

Court, and failed to substitute any individuals for the unknown directors that

participated in his transfer. 1

         Some eight months after the deadline for identifying unknown defendants

expired, Plaintiff moved to identify Ralph Burkybile as an individual who participated

in his transfer. Although he alleges that he only recently learned of Burkybile’s name, he

did not send a request for production of relevant documents until November 18, 2019,

long after the deadline for identifying John Does expired (Doc. 160). The Court finds

Plaintiff’s request to substitute untimely. He had until July 8, 2019 to identify the John

Does. He could have requested relevant documents any time prior to that deadline but

failed to so. The deadline for identifying the John Does is long since passed.

         Accordingly, his motion to substitute (Doc. 156) is DENIED.


         IT IS SO ORDERED.

         DATED: June 10, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




1   He did timely move to identify unknown nurses (Docs. 46, 47).
                                          Page 2 of 2
